Case 1:19-cv-00160-IMK-MJA Document 438 Filed 06/11/21 Page 1 of 5 PageID #: 4820



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  CYNTHIA D. PAJAK,

                   Plaintiff,

  v.                                          CIVIL ACTION NO. 1:19CV160
                                                     (Judge Keeley)

  UNDER ARMOUR, INC.;
  UNDER ARMOUR RETAIL, INC.; and
  BRIAN BOUCHER;

                   Defendants.

                  MEMORANDUM ORDER AND OPINION VACATING
             IN PART THE COURT’S PRIOR ORDER [DKT. NO. 290]

                                       I.

        On December 4, 2020, the Court heard argument on the motion

  of the defendants, Under Armour, Inc. and Under Armour Retail,

  Inc. (collectively, “Under Armour”), to certify the following

  legal questions to the West Virginia Supreme Court of Appeals:

        Question One:    Whether an “employer” as defined in West
                         Virginia Code § 5-11-3(d) means one who
                         employs twelve or more persons working
                         within the state for twenty or more
                         calendar weeks in the calendar year the
                         discrimination allegedly took place or in
                         the preceding calendar year?

        Question Two:    Whether a corporate employer is a
                         “person” as defined in West Virginia Code
                         § 5-11-3(a), regardless of whether it is
                         also an “employer” as defined in § 5-11-
                         3(d)?

  (Dkt. No. 290). In a Memorandum Opinion and Order on March 5, 2021,

  the Court granted the pending motion.
Case 1:19-cv-00160-IMK-MJA Document 438 Filed 06/11/21 Page 2 of 5 PageID #: 4821
  PAJAK V. UNDER ARMOUR                                             1:19CV160

                    MEMORANDUM ORDER AND OPINION VACATING
               IN PART THE COURT’S PRIOR ORDER [DKT. NO. 290]
                                     II.

        Since agreeing to certify these questions, the Court has

  further considered controlling precedent from the West Virginia

  Supreme Court of Appeals and now concludes that its prior decision

  to certify Question One was in error. Accordingly, for the reasons

  that follow, it VACATES that part of its prior Memorandum Opinion

  and Order certifying Question One (Dkt. No. 290).

                                       III.
        “A federal court exercising diversity jurisdiction is obliged

  to apply the substantive law of the state in which it sits.” Volvo

  Const. Equip. N. Am. v. CLM Equip. Co., Inc., 386 F.3d 581, 599-

  600 (4th Cir. 2004) (citing Erie R.R. Co. v. Tompkins, 304 U.S.

  64, 79 (1938)). In West Virginia, “[w]hen a statute is clear and

  unambiguous and the legislative intent is plain the statute should

  not be interpreted by the courts, and in such case it is the duty

  of the courts not to construe but to apply the statute.” Syl. Pt.

  1, W. Va. Radiologic Technology Bd. v. Darby, 427 S.E.2d 486 (W.

  Va. 1993).

        West    Virginia   has   enacted   the   Uniform   Certification    of

  Questions of Law Act, (“UCQLA”), W. Va. Code § 51–1A–1, et seq.,

  which provides:

        The Supreme Court of Appeals of West Virginia may answer
        a question of law certified to it by any court of the
        United States . . . if the answer may be determinative
        of an issue in a pending case in the certifying court

                                       2
Case 1:19-cv-00160-IMK-MJA Document 438 Filed 06/11/21 Page 3 of 5 PageID #: 4822
  PAJAK V. UNDER ARMOUR                                                 1:19CV160

                  MEMORANDUM ORDER AND OPINION VACATING
             IN PART THE COURT’S PRIOR ORDER [DKT. NO. 290]
        and if there is no controlling appellate decision,
        constitutional provision or statute of this state.

  W. Va. Code § 51–1A–3.

                                         IV.

        Previously,     the   Court   determined     that    Question    One    was

  appropriate    for    certification     because    West    Virginia    law    was

  unclear   as   to    whether   Under   Armour   employees    living    in    West

  Virginia but working in another state satisfied the numerosity

  requirement of the West Virginia Human Rights Act (“WVHRA”). Upon

  further    consideration,       however,     the   Court     concludes       that

  controlling precedent from the West Virginia Supreme Court of

  Appeals resolves this issue.

        Under the WVHRA, “the term ‘employer’ means . . . any person

  employing twelve or more persons within the state for twenty or

  more calendar weeks in the calendar year in which the act of

  discrimination allegedly took place or the preceding calendar

  year.” W. Va. Code § 5-11-3(d). In Williamson v. Greene, 490 S.E.2d

  23, 28 (W. Va. 1997), the Supreme Court of Appeals held that this

  statutory definition is “clear and unambiguous and should not be

  interpreted but instead, should be applied as written.” Id. at 28

  (“[Section] 5–11–3(d) clearly and unambiguously provides that an

  ‘employer,’ for purposes of the West Virginia Human Rights Act,

  means ‘any person employing twelve or more persons within the


                                         3
Case 1:19-cv-00160-IMK-MJA Document 438 Filed 06/11/21 Page 4 of 5 PageID #: 4823
  PAJAK V. UNDER ARMOUR                                                1:19CV160

                 MEMORANDUM ORDER AND OPINION VACATING
            IN PART THE COURT’S PRIOR ORDER [DKT. NO. 290]
  state[.]’”); see also Kalany v. Campbell, 640 S.E.2d 113, 116 (W.

  Va. 2006) (noting with approval the circuit court’s determination

  that the defendant “did not meet the definition of an ‘employer’

  under the Act because he employed less than twelve employees.”).

        Per Williamson, the Court is not permitted to interpret or

  construe the WVHRA’s definition of an “employer,” but instead,

  must apply the statute as written. The term “employ” means “to

  make use of” or “to commission and entrust with performance of

  certain acts or functions.” EMPLOY, Black's Law Dictionary (11th

  ed. 2019). The plain language of the WVHRA thus mandates that an

  “employer”    have   at    least    twelve     employees   who   perform   their

  assigned tasks and responsibilities within the State of West

  Virginia. In other words, to qualify as an “employer” under the

  WVHRA an entity must have at least twelve employees actually

  working in the State.

        Undoubtedly, employees working at a brick and mortar location

  in West Virginia or performing their job responsibilities from a

  remote    workplace       located    in       West   Virginia    satisfy    this

  requirement. But here, discovery has established that, in the

  relevant 2017 and 2018 calendar years, although more than twelve

  Under Armour employees lived in West Virginia, fewer than twelve

  worked in the State. And, as Williamson and Kalany teach, West




                                            4
Case 1:19-cv-00160-IMK-MJA Document 438 Filed 06/11/21 Page 5 of 5 PageID #: 4824
  PAJAK V. UNDER ARMOUR                                             1:19CV160

                 MEMORANDUM ORDER AND OPINION VACATING
            IN PART THE COURT’S PRIOR ORDER [DKT. NO. 290]
  Virginia citizenship alone is insufficient to satisfy the WVHRA’s

  numerosity requirement.

        During 2017 and 2018, no Under Armour employee worked from a

  brick and mortar location in West Virginia, and only two employees

  worked remotely from a location in West Virginia. One of these was

  the Plaintiff. All other Under Armour employees living in West

  Virginia commuted to a workplace in another state. Therefore, as

  fewer than twelve Under Armour employees performed their job

  responsibilities within the State of West Virginia in 2017 and

  2018, Under Armour does not meet the numerosity requirement of §

  5-11-3(d) and is not an “employer” under the WVHRA.

                                       V.

        In conclusion, the Court VACATES its prior decision to certify

  Question One because Under Armour is not an employer pursuant to

  § 5-11-3(d) of the WVHRA. Its decision to certify Question Two

  remains unchanged.

        It is so ORDERED.

        The Clerk SHALL transmit copies of this Memorandum Opinion to

  counsel of record.

  DATED: June 11, 2021.


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE



                                       5
